Exhibit 10.1

FIFTH AMENDMENT TO RESTATED LOAN AGREEMENT AND WAIVER

This Fifth Amendment to Restated Loan Agreement and Waiver (this “Amendment”)
dated as of October 17, 2009, is made among GMX RESOURCES INC., an Oklahoma
corporation (the “Borrower”), the BANKS (as defined below), CAPITAL ONE,
NATIONAL ASSOCIATION, a national banking association, as administrative agent,
arranger and bookrunner, for the Banks (and individually as a Bank), UNION BANK,
N.A. (formerly known as Union Bank of California, N.A.), as syndication agent
(and individually as a Bank), BNP PARIBAS, as co-documentation agent (and
individually as a Bank), and COMPASS BANK, as co-documentation agent (and
individually as a Bank), who agree as follows:

RECITALS

A. This Amendment pertains to that certain Third Amended and Restated Loan
Agreement dated effective as of June 12, 2008, among the Borrower, the Agent and
the Banks, as amended by the First Amendment dated as of October 29, 2008, the
Second Amendment dated as of November 12, 2008, the Third Amendment dated as of
February 26, 2009 (but effective as of December 31, 2008), and the Fourth
Amendment dated as of June 3, 2009 (as amended, the “Loan Agreement”). As used
in this Amendment, capitalized terms used herein without definition herein shall
have the meanings provided in the Loan Agreement.

B. The Borrower, the Agent and the Banks desire to amend the Loan Agreement to
permit the formation of a joint venture for the Borrower’s and Endeavor’s
natural gas gathering business and assets, including the release of the Secured
Parties’ liens on such assets, to reduce the Borrowing Base effective upon the
creation, if any, of such joint venture, and to provide for other matters
pertinent to the Loan.

C. The Borrower has requested a waiver of a financial covenant requirement for
the period from August 1, 2009, through October 30, 2009. The Agent and the
Banks are willing to accept the Borrower’s request on the terms and conditions
set forth below.

D. The Borrower, the Agent and the Bank further desire to amend the Loan
Agreement to permit the Borrower’s issuance of senior unsecured convertible
notes, to permit the Borrower to pay in full all the outstanding Qualified
Subordinated Debt, and to delete the net worth financial covenant.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and the loans and extensions of credit heretofore, now or hereafter made to the
Borrower by the Banks, the parties hereto hereby agree as follows:

ARTICLE 1.

AMENDMENT AND AGREEMENT (KINDER)

1.1 The Borrower, the Agent and the Banks hereby agree that, upon the
effectiveness of this Amendment and the closing of the Kinder Transaction (as
defined in Paragraph 1.2 below), the Borrowing Base on such date shall be one
hundred forty million ($140,000,000.00) dollars, and at this time there is no
Periodic Reduction in effect, all subject to future change in accordance with
the terms of the Loan Agreement. Furthermore, Section 1.2 of the Loan Agreement
is amended to amend the definition of “Borrowing Base”, and further Subsection
5.2(c) of the Loan Agreement also is amended (both as previously amended by the
Fourth Amendment dated as of June 3, 2009), together to provide that the
effective date of the next scheduled redetermination of the Borrowing Base in
2009 shall be October 30, 2009 (instead of September 1).

1.2 The Borrower has requested the consent of the Agent and the Banks to a
proposed transaction (collectively, the “Kinder Transaction”) involving the
formation of a joint venture, Endeavor Gathering LLC, a Delaware limited
liability company (“Endeavor JV”), by the Borrower and Kinder Morgan Endeavor
LLC (“Kinder Morgan”) as its two members, and the contribution by the Borrower
and Endeavor to Endeavor JV of materially all of the assets relating to their
natural gas gathering business on the terms described in writing by the Borrower
to the Agent and the Banks. Following such contribution, the Borrower will sell
to Kinder Morgan a forty percent (40%) interest in Endeavor JV (after giving
effect to certain preferential distribution rights in favor of Kinder Morgan in
the Endeavor JV Agreement) for a purchase price of thirty six million
($36,000,000.00) dollars. The Borrower has requested the Agent and the Banks to
release the assets being contributed to Endeavor JV from the Liens of the
Collateral Documents. The “Endeavor JV Closing Date” shall mean the date the
Kinder Transaction closes. The Agent and the Banks hereby consent to the Kinder
Transaction under Sections 6.8, 6.14 and 6.16 of the Loan Agreement, on the
terms provided in this Amendment, provided that the Endeavor JV Closing Date
occurs no later than November 13, 2009. The Banks on behalf of the Secured
Parties hereby agree to release (on the Endeavor JV Closing Date) the Collateral
to be contributed to Endeavor JV, consisting of all of the assets relating to
the Borrower’s and Endeavor’s natural gas gathering business, including without
limitation pipelines, compression and related equipment, inventory, contracts
and contract rights (including, without limitation, Endeavor’s right to retain a
2% marketing fee in connection with certain natural gas acquired by Endeavor
from Borrower), capital and operating leases, undivided ownership interests in
lands used as compressor sites, undivided interests in the Borrower’s co-tenancy
properties used for pipeline operations, easements, and implied easement rights
under oil and gas leases. The Banks on behalf of the Secured Parties further
agree to the Agent entering into a subordination and non-disturbance agreement
with Endeavor JV pertaining to all acreage in Harrison and Panola Counties,
Texas, which is dedicated by the Borrower to Endeavor JV under the Gas Gathering
Agreement. These consents shall not be a precedent for any subsequent requested
waiver of (or consent under) these or any other covenants or other provisions of
the Loan Agreement.

1.3 The Borrower shall use at least thirty six million ($36,000,000.00) dollars
of the proceeds of the Kinder Transaction solely to pay the Indebtedness.

 

- 2 -



--------------------------------------------------------------------------------

1.4 Section 1.2 of the Loan Agreement is amended to add the following new
definitions, each inserted in their respective proper alphabetical place, each
to read in its respective entirety as follows:

“Consent by Other JV Member” shall mean the Consent and Acknowledgment by Member
(Pledged Membership Interest) by Kinder Morgan Endeavor LLC.

“Endeavor JV” shall mean Endeavor Gathering LLC, a Delaware limited liability
company, owned by the Borrower and Kinder Morgan Endeavor LLC (or its permitted
successors and assigns).

“Endeavor JV Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of Endeavor JV, dated as of the Endeavor JV Closing Date, as
amended in accordance with this Agreement.

“Endeavor JV Closing Date” shall mean the date the Kinder Transaction closes.

“Gas Gathering Agreement” shall mean the Gas Gathering Agreement among Endeavor
JV, Borrower and Endeavor, dated as of the Endeavor JV Closing Date, as amended
in accordance with this Agreement.

“Joint Use Agreement” shall mean the Joint Use Agreement between Borrower and
Endeavor JV, dated as of the Endeavor JV Closing Date, as amended in accordance
with this Agreement.

“Kinder Transaction” shall mean the transaction described in the Fifth Amendment
in this Agreement.

“Management Services Agreement” shall mean the Management Services Agreement
between Endeavor JV and Borrower, dated as of the Endeavor JV Closing Date, as
amended in accordance with this Agreement.

“Pipeline Operating Agreement” shall mean the Pipeline Operating Agreement
between Endeavor and Endeavor JV, dated as of the Endeavor JV Closing Date, as
amended in accordance with this Agreement.

1.5 Effective as of the Endeavor JV Closing Date, Section 3.1(a) of the Loan
Agreement is amended to delete the phrase “its gas gathering system” and
substitute (in the same place) the words “its assets” item (vi), and to add the
following new clause (xii), such new clause (xii) to read in its entirety as
follows:

(xii) Security Agreement executed by the Borrower, granting a first priority
security interest in the Borrower’s ownership interest in Endeavor JV.

 

- 3 -



--------------------------------------------------------------------------------

1.6 Effective as of the Endeavor JV Closing Date, Section 4.16 of the Loan
Agreement is amended to amend and restate Subsections (c) and (d), each to read
in their entirety as follows:

(c) The Borrower’s natural gas production from substantially all of the wells
operated by the Borrower located on acreage in Harrison and Panola Counties,
Texas, is dedicated to Endeavor JV under the Gas Gathering Agreement. Otherwise,
none of the Collateral is subject to any calls on production of hydrocarbons or
any gathering or transportation dedications or commitments of any kind.

(d) Endeavor JV has good and marketable title to the gas gathering system
servicing the Collateral in Harrison and Panola counties, Texas.

1.7 Effective as of the Endeavor JV Closing Date, Section 4.19 of the Loan
Agreement is hereby amended by adding the following new Subsection (c), to read
in its entirety as follows:

(c) The Borrower has provided to the Agent true, accurate and complete copies of
the organizational documents (including the Endeavor JV Agreement) of Endeavor
JV, and of the Gas Gathering Agreement, the Management Services Agreement, the
Pipeline Operating Agreement, the Joint Use Agreement and the Purchase Agreement
between Borrower and Kinder Morgan Endeavor LLC relating to Endeavor JV
(including all amendments of any of the foregoing).

1.8 Effective as of the Endeavor JV Closing Date, Section 4.20 of the Loan
Agreement is hereby amended to delete the phrase “and as to the gathering system
Endeavor,” in Subsection (b), and further to add the following new Subsection
(c), to read in its entirety as follows:

(c) Endeavor JV does not have an ownership (direct or beneficial) interest in
any Person.

1.9 Effective as of the Endeavor JV Closing Date, Subsections 5.2(a) and (b) are
each amended to add the following new sentence at the end of each Subsection,
such sentence to read in its entirety as follows:

The consolidated financial statements of the Borrower shall include a
consolidating schedule breaking out the financial results of Endeavor JV.

 

- 4 -



--------------------------------------------------------------------------------

1.10 Effective as of the Endeavor JV Closing Date, Section 5.11 of the Loan
Agreement is hereby amended to add the following new Subsections (n) and (o), to
read in its entirety as follows:

(n) The Borrower shall promptly furnish the Agent with copies of each notice of
default, arbitration notice, or dispute notice sent or received by the Borrower
under or pertaining to the Endeavor JV Agreement, the Gas Gathering Agreement,
the Pipeline Operating Agreement, the Management Services Agreement or the Joint
Use Agreement, and of each amendment, modification or waiver (retroactive or
prospective) pertaining to the Endeavor JV Agreement, the Gas Gathering
Agreement, the Pipeline Operating Agreement, the Management Services Agreement
or the Joint Use Agreement or any new agreement pertaining to any of the
foregoing.

(o) The Borrower shall promptly notify the Agent of the occurrence of any
delinquency by a member under the Endeavor JV Agreement in making any Capital
Contribution (as defined therein) to Endeavor JV as required pursuant to the
Endeavor JV Agreement.

1.11 Effective as of the Endeavor JV Closing Date, Section 5.15 of the Loan
Agreement is hereby amended to add the following new Subsection (f) to read in
its entirety as follows:

(f) The calculations of EBITDA for purposes of the financial covenants in this
Section 5.15 shall include cash distributions to Borrower from Endeavor JV.
However, for the avoidance of doubt, the calculations of EBITDA for purposes of
the financial covenants in this Section 5.15 shall not include Borrower’s
proportionate share of the net income of Endeavor JV (even if Borrower otherwise
includes such proportionate share in its income statement).

1.12 Effective as of the Endeavor JV Closing Date, Section 6.1 of the Loan
Agreement is hereby amended to add the following new Subsection (j), to read in
its entirety as follows:

(j) Debt under the Guaranty Agreement by the Borrower in favor of Endeavor JV,
guaranteeing (only) the obligations of Endeavor under the Gas Gathering
Agreement, the Pipeline Operating Agreement and the Assignment of Contract
Rights among Endeavor JV, Endeavor and Borrower, dated as of the Endeavor JV
Closing Date.

 

- 5 -



--------------------------------------------------------------------------------

1.13 Effective as of the Endeavor JV Closing Date, Section 6.3 of the Loan
Agreement is hereby amended to add the following new Subsection (i), to read in
its entirety as follows:

The Borrower’s ownership of equity interest in Endeavor JV, provided that the
Borrower shall not make further capital contributions or investments (debt or
equity) of any type in Endeavor JV after its formation and initial
capitalization (as permitted by the Fifth Amendment to this Agreement), except
in an amount not to exceed two million five hundred thousand ($2,500,000.00)
dollars during any consecutive twelve month period.

1.14 Effective as of the Endeavor JV Closing Date, Section 6.15 of the Loan
Agreement is hereby amended and restated, to read in its entirety as follows:

Section 6.15 Subsidiaries. The Borrower will not allow or suffer any changes to
be made in the ownership structure of each Subsidiary, and shall not own and
control directly or indirectly less than one hundred (100%) percent of the
ownership and voting rights in each Subsidiary other than Endeavor JV. The
Borrower will not create, incur, assume or permit to exist any Lien on its
equity interest in any Subsidiary, other than in favor of the Agent (and a
second Lien in favor of Subordinated Holder).

1.15 Effective as of the Endeavor JV Closing Date, Section 6.16 of the Loan
Agreement is hereby amended to add the following new sentence at the end of such
section, to read in its entirety as follows:

This Section 6.16 shall not apply to Endeavor JV.

1.16 Effective as of the Endeavor JV Closing Date, Article 6 of the Loan
Agreement is hereby amended to add the following new Sections 6.18, 6.19 and
6.20, to read in their entirety as follows:

Section 6.18 Endeavor JV Debt. The Borrower will not allow or suffer Endeavor JV
to incur, create, assume or in any manner become or be liable in respect of any
Debt direct or contingent, except for:

 

  (a) Customary trade payables or operating leases, and endorsements of
negotiable instruments for deposit or collection, all from time to time incurred
in the ordinary course of business.

 

  (b) Taxes, assessments or other government charges which are not yet due or
are being contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by generally accepted
accounting principles shall have been made therefor.

 

- 6 -



--------------------------------------------------------------------------------

Section 6.19 Endeavor JV Liens. The Borrower will not allow or suffer Endeavor
JV to create, incur, assume or permit to exist any Liens on any of its property
now owned or hereafter acquired, except for:

 

  (a) Liens for taxes, assessments, or other governmental charges not yet due or
which are being contested in good faith by appropriate action promptly initiated
and diligently conducted, if such reserve as shall be required by generally
accepted accounting principles shall have been made therefor, and so long as the
payment of same is not a condition to be met in order to maintain in force such
Person’s interest in such property.

 

  (b) Liens of landlords, vendors, carriers, warehousemen, mechanics, laborers
and materialmen arising by law in the ordinary course of business for sums
either not more than 90 days past due or being contested in good faith by
appropriate action promptly initiated and diligently conducted, if such reserve
as shall be required by generally accepted accounting principles shall have been
made therefor, and so long as the payment of same is not a condition to be met
in order to maintain in force such Person’s interest in such property.

 

  (c) Minor imperfections of title or non-monetary Liens that do not materially
impair the development, operation or value of property in its intended use or
the title thereto and which are of a nature commonly existing with respect to
properties of a similar character.

Section 6.20 Endeavor JV.

 

  (a) The Borrower shall not enter into or agree to or suffer to occur any
amendment, modification or waiver of any term or condition of, or any of its or
Endeavor’s rights under, (i) the Endeavor JV Agreement, (ii) the Gas Gathering
Agreement, (iii) the Pipeline Operating Agreement, (iv) the Management Services
Agreement, or (v) the Joint Use Agreement.

 

- 7 -



--------------------------------------------------------------------------------

  (b) The Borrower shall not own and control less than sixty (60%) percent of
the ownership rights in Endeavor JV. The Borrower shall not possess and control
less than fifty (50%) percent of the voting rights in Endeavor JV.
Notwithstanding the foregoing provisions of this subsection (b), the Banks
acknowledge and agree that Borrower may receive a lesser percentage of the
distributions of cash from Endeavor JV than its ownership interest and/or a
different percentage allocation of Endeavor JV’s net profit or net loss from its
ownership interest, in each case as set forth in the Endeavor JV Agreement.

 

  (c) The Borrower shall not consent to or suffer the other member of Endeavor
JV to sell, assign, exchange or otherwise transfer or dispose of its membership
interest in Endeavor JV unless the acquiring party delivers to the Agent a
written agreement pursuant to which the acquiring party is bound to the terms of
the Consent by Other JV Member.

 

  (d) The Borrower shall not allow or suffer to occur an advance by the other
member of Endeavor JV with respect to a Capital Contribution owing by Borrower
under Section 4.3 of the Endeavor JV Agreement.

1.17 Effective as of the Endeavor JV Closing Date, Section 8.1 of the Loan
Agreement is hereby amended to add the following new Subsection (q), to read in
its entirety as follows:

 

  (q) Endeavor JV. A Default occurs in respect of the Borrower under the
Endeavor JV Agreement; or an advance by the other member occurs in respect of
any Capital Contribution owing by Borrower under Section 4.3 of the Endeavor JV
Agreement; or the other member of the Endeavor JV Agreement exercises any
remedies with respect to its security interest in the Borrower’s membership
interest in Endeavor JV.

ARTICLE 2.

WAIVER

2.1 (a) The Borrower has advised the Agent and the Banks that, notwithstanding
the provisions of Subsection 5.15(e) of the Loan Agreement requiring a ratio of
Total Debt to

 

- 8 -



--------------------------------------------------------------------------------

EBITDA for the twelve months most recently ended be met at all times, in fact
the Borrower’s financial condition has failed and may fail to meet that
requirement during the period from August 1 through October 30, 2009. At the
Borrower’s request, the Agent and the Banks hereby grant a one-time waiver of
the maximum Total Debt to EBITDA ratio in Subsection 5.15(e) for the period from
August 1 through October 30, 2009, subject however to Subparagraph 2.1(b) below.
This waiver shall not constitute an amendment of the Loan Agreement nor be a
precedent for any subsequent requested waiver of this or any other covenant or
other provision of the Loan Agreement.

(b) Notwithstanding the waiver granted in Subparagraph 2.1(a) above, the
obligation of the Banks to make additional Advances on the line of credit or the
Issuing Bank to issue standby letters of credit shall be subject to the
condition of their prior receipt of a true and correct representation and
warranty by the Borrower that the Borrower’s financial condition meets the
requirement in Subsection 5.15(e) of the Loan Agreement (without reliance upon
the foregoing waiver, and without consideration of the amendment to Subsection
5.15(e) in Paragraph 4.2 below) and the Borrower otherwise complies with Loan
Agreement Section 7.4.

2.2 The Borrower shall pay the Agent, for disbursement pro rata to the Banks (on
the basis of each Bank’s portion of the Borrowing Base) a waiver fee equal to
one eighth of one percent (0.125%) on the portion of the Borrowing Base
allocated to such Bank (before giving effect to the reduction in Paragraph 1.1
hereof), equal to a total for all Banks of $218,750.00 (being 0.125% of
$175,000,000.00).

ARTICLE 3.

FURTHER AMENDMENTS (DEBT OFFERING)

3.1 Section 1.2 of the Loan Agreement is amended by adding the following
definitions of “2009 Convertible Debt” and “2009 Preliminary Prospectus
Supplement”, each in its proper alphabetical place, each to read in its
respective entirety as follows:

“2009 Convertible Debt” shall mean Debt of Borrower which (i) does not exceed
$75,000,000.00 in aggregate principal amount, plus up to an additional 15% of
such amount ($11,250,000.00) upon exercise of the underwriters’ over-allotment
option as described in the 2009 Preliminary Prospectus Supplement, (ii) is
unsecured by any Liens, (iii) has a stated (non-default) interest rate equal to
or less than six (6%) percent per annum, (iv) has a stated maturity date no
earlier than May 1, 2015, (v) sets forth covenants that are no more restrictive
on the Companies and their operations and affairs than the covenants described
in the 2009 Preliminary Prospectus Supplement, (vi) is not subject to redemption
or repurchase in any part prior to maturity, except for the redemptions or
repurchases described in the 2009 Preliminary Prospectus Supplement, (vii) is
issued no later than November 13, 2009, and (viii) does not exceed in aggregate
principal amount the dollar amount received by the Borrower in its
contemporaneous issuance of common stock (within one day of this Debt issuance).

 

- 9 -



--------------------------------------------------------------------------------

“2009 Preliminary Prospectus Supplement” shall mean the Preliminary Prospectus
Supplement (to prospectus dated June 25, 2008) relating to the offer and sale of
the 2009 Convertible Debt, dated October 19, 2009, in the form attached to this
Amendment as Exhibit A.

3.2 Section 4.9 of the Loan Agreement is hereby amended and restated, to read in
its entirety as follows:

Section 4.9 Defaults. The Companies are not in default under any indenture,
mortgage, deed of trust, agreement or other instrument to which such Company is
a party or by which it or any of its property is bound, including without
limitation the contracts pertaining to the Qualified Subordinated Debt, the
Qualified Redeemable Preferred Equity, the Convertible Debt or the 2009
Convertible Debt.

3.3 Section 4.21 of the Loan Agreement is hereby amended to amend and restate
Subsection (a), to read in its entirety as follows:

(a) The Borrower has no Debt for borrowed money from any Person (other than this
Loan), except (i) the PVOG Production Payment (on the terms described in the
definition thereof), (ii) the Qualified Subordinated Debt (on terms meeting the
definition thereof) described in the Intercreditor Agreement dated as of
July 31, 2007, among the Agent, the Banks, The Bank of New York Trust Company,
N.A., as Noteholder Collateral Agent, and The Prudential Insurance Company of
America, but only until the issuance of the 2009 Convertible Debt and the
payment in full of this Qualified Subordinated Debt with a portion of such
proceeds, (iii) the Convertible Debt (on terms meeting the definition thereof),
and (iv) the 2009 Convertible Debt (on terms meeting the definition thereof).
The Borrower has no material accounts payable more than sixty days old. The only
documents evidencing the PVOG Production Payment are the Participation Agreement
(including all amendments).

Further, Subsection (c) of Section 4.21 is hereby amended and restated, to read
in its entirety as follows:

(c) The Borrower has provided the Agent with true and complete copies of the
documents pertaining to the Qualified Subordinated Debt, the Convertible Debt,
and the 2009 Convertible Debt (including all amendments to any of the
foregoing).

 

- 10 -



--------------------------------------------------------------------------------

3.4 Subsection (m) of Section 5.11 of the Loan Agreement is hereby amended and
restated, to read in its entirety as follows:

(m) The Borrower shall promptly furnish the Agent with (i) a copy of any notice
of default or waiver (retroactive or prospective) pertaining to the Convertible
Debt or the 2009 Convertible Debt, (ii) copies of each amendment, modification
or waiver pertaining to the Convertible Debt or the 2009 Convertible Debt,
(iii) any new agreement pertaining to the Convertible Debt or the 2009
Convertible Debt, and (iv) notice of each redemption, repurchase or conversion
which occurs pertaining to the Convertible Debt or the 2009 Convertible Debt.

3.5 Subsection (a) of Section 5.15 of the Loan Agreement is hereby amended by
adding the following sentence at the end of subsection (a), to read as follows:

Notwithstanding the foregoing, the 2009 Convertible Debt shall not be considered
a current liability upon satisfaction of the Sale Price Condition (as described
in the 2009 Preliminary Prospectus Supplement in the provisions set forth under
“Conversion upon Satisfaction of Sale Price Condition”), unless and until one or
more notes constituting 2009 Convertible Debt are surrendered for conversion and
then only to the extent of the cash payment due on the conversion of the notes
surrendered.

3.6 Section 6.1 of the Loan Agreement is hereby amended by adding the following
new subsection (j), to read in its entirety as follows:

(j) 2009 Convertible Debt, on terms complying with the definition thereof.

3.7 Subsection (a) of Section 6.10 of the Loan Agreement is amended by adding
the following sentence at the end of subsection (a), to read as follows:

Notwithstanding the foregoing, the Borrower may make or agree to pay for or make
a payment (whether in cash, securities or other property) on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
the Convertible Debt or the 2009 Convertible Debt (including any interest
payment with respect to the Convertible Debt or the 2009 Convertible Debt on
such account), to the extent that the foregoing is an option or other right to
acquire common stock of the Borrower, to the extent (and only to the extent) not
prohibited by Section 6.17.

 

- 11 -



--------------------------------------------------------------------------------

3.8 Section 6.17 of the Loan Agreement is hereby amended and restated, to read
in its entirety as follows:

Section 6.17 Convertible Debt and 2009 Convertible Debt. (a) The Borrower will
not make any cash or other payment (whether in securities or other property),
including any sinking fund or similar deposit, on account of the conversion,
redemption, retirement, purchase, acquisition, cancellation or termination of
any of the (i) Convertible Debt prior to February 1, 2013 or (ii) 2009
Convertible Debt prior to November 1, 2012, whether optional or mandatory by the
Borrower, except that (1) the Borrower may issue common stock (and cash in lieu
of any fractional share thereof) on conversion of any Convertible Debt and/or
2009 Convertible Debt, (2) if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing (or be created), and no Loan Excess shall then exist, the Borrower
may make any cash payment and may issue any other securities required upon any
conversion, redemption, retirement, purchase, acquisition, cancellation or
termination of the Convertible Debt consistent with the provisions set forth in
the Preliminary OM, and (3) if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing (or be created), and no Loan Excess shall then exist, the Borrower
may issue any other securities, and may with the prior written consent of the
Agent and the Required Banks make any cash payment, required upon any
conversion, redemption, retirement, purchase, acquisition, cancellation or
termination of the 2009 Convertible Debt consistent with the provisions set
forth in the 2009 Preliminary Prospectus Supplement.

(b) The Borrower will not make any cash or other payment or transfer of property
for interest on account of any Convertible Debt or 2009 Convertible Debt if at
the time thereof, or if immediately after giving effect thereto, a Default or
Event of Default shall have occurred and be continuing (or be created) or a Loan
Excess shall then exist, except that the Borrower may issue common stock (and
cash in lieu of any fractional share thereof) on conversion of any Convertible
Debt and/or 2009 Convertible Debt in connection with any deemed interest payment
thereof as described in the Preliminary OM or the 2009 Preliminary Prospectus
Supplement.

(c) The Borrower shall issue the Convertible Debt and the 2009 Convertible Debt
only on terms that are consistent in all material respects with the respective
descriptions of the Convertible Debt and the 2009 Convertible Debt set forth in
the Preliminary OM and the 2009 Preliminary Prospectus Supplement previously
provided to the Banks, subject to the limitations set forth in the definitions
of Convertible Debt and the 2009

 

- 12 -



--------------------------------------------------------------------------------

Convertible Debt, respectively. The Borrower shall within two business days
after the closing of each such offering provide to the Agent a certificate of an
officer of the Borrower attaching true, correct and complete copies of all final
documentation for such offering (including without limitation a copy of the
final offering memorandum or prospectus and indenture for any Convertible Debt
or the 2009 Convertible Debt, as the case may be). The Borrower shall not enter
into or agree to any amendment, modification or waiver of any term or condition
of, or any of its rights under, the documents pertaining to any issued
Convertible Debt or the 2009 Convertible Debt, if, within 10 Business Days
following written notice of any such amendment, modification or waiver, the
Agent provides written notice to the Borrower that such amendment, modification
or waiver in the reasonable opinion of the Agent, acting in good faith,
materially and adversely affects the interests of the Banks.

3.9 Subsection (f) of Section 8.1 of the Loan Agreement is amended by amending
and restating the third parenthetical phrase in clause (z), to read in its
entirety as follows:

(including without limitation any Hedging Obligations, the Convertible Debt and
the 2009 Convertible Debt)

3.10 Subsection (p) of Section 8.1 of the Loan Agreement is amended and
restated, to read in its entirety as follows:

(p) Fundamental Change. A “fundamental change” as defined in either the
Preliminary OM or the 2009 Preliminary Prospectus Supplement occurs.

3.11 At the Borrower’s request, the Agent and the Banks hereby grant a one-time
consent to the use of up to $36,000,000.00 of the proceeds of the 2009
Convertible Debt and the proceeds from the Borrower’s issuance of additional
common stock, to pay in full all of the outstanding Qualified Subordinated Debt
(in principal, interest, prepayment premium and all other portions of such Debt)
on or before November 13, 2009. Upon the closing of these transactions, the
Borrower shall pay in full all outstanding Qualified Subordinated Debt. The
Borrower shall promptly obtain and record Lien releases from the Subordinated
Holder of all Liens securing the Qualified Subordinated Debt. The Borrower shall
furnish the Agent with copies of all the release documents by December 1, 2009.
This consent shall not constitute an amendment of the Loan Agreement nor be a
precedent for any subsequent requested consent or waiver of any covenant or
other provision of the Loan Agreement.

3.12 The Borrower shall use the remainder of the proceeds of the 2009
Convertible Debt issuance and the proceeds of the Borrower’s contemporaneous
issuance of additional common stock, net of the prepayment of the Qualified
Subordinated Debt under Paragraph 3.11 and issuance transaction fees, solely to
pay the Indebtedness. To the extent such proceeds exceed the amount of the
Indebtedness, the Borrower may use such excess proceeds for general corporate
purposes.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 4.

AMENDMENTS TO FINANCIAL COVENANTS

4.1 Section 5.15 of the Loan Agreement is hereby amended to delete Subsection
5.15(b) (“Minimum Net Worth”) and replace said Subsection with “Reserved”.

4.2 Effective upon the payment in full of all outstanding Qualified Subordinated
Debt, Section 5.15 of the Loan Agreement is hereby further amended to amend and
restate Subsection 5.15(e) (which was added by the Fourth Amendment dated as of
June 3, 2009), said restated Subsection 5.15(e) to read in its entirety as
follows:

(e) Total Debt to EBITDA. The Borrower shall maintain, on a quarterly basis as
of the last day of each fiscal quarter, a ratio (on a rolling four fiscal
quarter basis) of Total Debt to EBITDA during the four preceding fiscal quarters
of not more than 4.00 to 1.00.

4.3 Effective upon the payment in full of all outstanding Qualified Subordinated
Debt, Section 5.2 of the Loan Agreement is amended to delete Subsection 5.15(m)
(“EBITDA Monthly Certificate”) and replace said Subsection with “Reserved”.

ARTICLE 5.

ACKNOWLEDGMENT OF COLLATERAL

5.1 The Borrower hereby specifically reaffirms all of the Collateral Documents
(subject to the release of Endeavor’s and certain of Borrower’s assets as
contemplated in Paragraph 1.2 of this Amendment). The Borrower hereby confirms
and agrees that the Collateral Documents secure the Loan Agreement as amended by
this Amendment.

ARTICLE 6.

MISCELLANEOUS

6.1 The Borrower represents and warrants to the Agent and the Banks (which
representations and warranties will survive the execution of this Amendment)
that, after giving effect to the waivers described herein, (i) all
representations and warranties contained in the Loan Agreement and the
Collateral Documents are true and correct on and as of the date hereof as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, (ii) no event has occurred and is continuing as of the date
hereof which constitutes a Default or Event of Default (taking into account the
specific waiver in Article 2 hereof), (iii) there has not occurred any material
adverse change in the Collateral or other assets, liabilities, financial
condition, business operations, affairs or circumstances of the Borrower and the
Subsidiaries taken as a whole or any other facts, circumstances or conditions
(financial or otherwise) upon which a Bank has relied or utilized in

 

- 14 -



--------------------------------------------------------------------------------

making its decision to enter into this Amendment, and (iv) there is no defense,
offset, compensation, counterclaim or reconventional demand with respect to
amounts due under, or performance of, the terms of the Notes and the Loan
Agreement. To the extent any such defense, offset, compensation, counterclaim or
reconventional demand or other causes of action by the Borrower against the
Agent or any Bank might exist, whether known or unknown, such items are hereby
waived by the Borrower.

6.2 Except as expressly modified by this Amendment, all terms and provisions of
the Loan Agreement are hereby ratified and confirmed and shall be and shall
remain in full force and effect, enforceable in accordance with its terms.

6.3 The Borrower agrees to pay on demand all costs and expenses of the Agent and
the Banks in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and expenses of counsel for
the Agent). In addition, Borrower shall pay any and all stamp or other taxes,
recordation fees and other fees payable in connection with the execution,
delivery, filing or recording of this Amendment and the other instruments and
documents to be delivered hereunder and agrees to hold Agent and the Banks
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission in paying such taxes or fees.

6.4 This Amendment may be executed in multiple separate counterparts, and it
shall not be necessary that the signatures of all parties hereto be contained on
any one counterpart hereof; each party’s signature may appear on a separate
counterpart but all such counterparts taken together shall constitute one and
the same instrument. The parties specifically confirm their intent to be bound
by delivery of such signed counterparts by telecopier or pdf email.

6.5 (a) The provisions of this Amendment shall become effective if and when, and
only when, (i) each and every representation and warranty of Borrower contained
in this Amendment is true, complete and accurate, (ii) no event exists which
constitutes a Default (other than the Defaults being specifically waived in
Article 2 hereof), (iii) the Agent has received (on behalf of the Banks) of the
fee under Paragraph 2.2, and (iv) the Agent has received the following:

(A) a duly executed counterpart of this Amendment,

(B) a certificate of the secretary of the Borrower setting forth resolutions of
its board of directors with respect to the authorization of this Amendment,

(C) duly executed Third Supplement to Second Amended and Restated Texas Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement by the Borrower, and

(D) UCC lien searches satisfactory to the Agent from the State of Oklahoma
pertaining to the Companies.

 

- 15 -



--------------------------------------------------------------------------------

(b) In addition to the requirements in Subsection 5.5(a), the provisions of
Article 1 of this Amendment shall become effective if and when, and only when,
the Agent has received the following:

(A) a duly executed Security Agreement executed by the Borrower (and joined by
Endeavor JV) granting a first priority security interest in the Borrower’s
ownership interest in Endeavor JV, and related letter agreement executed by
Endeavor JV,

(B) a duly executed Consent by Other JV Member,

(C) copies of the complete executed Endeavor JV Agreement, Purchase Agreement
between the Borrower and Kinder Morgan Endeavor LLC, Gas Gathering Agreement,
Management Services Agreement, Pipeline Operating Agreement, Joint Use
Agreement, and related conveyance documents, and

(D) copies of the documents evidencing the prepayment in full of the Qualified
Subordinated Debt.

(c) In addition to the requirements in Subsection 5.5(a), the provision of
Article 3 of this Amendment shall become effective if and when, and only when,
the Agent has received the following:

(A) a copy of the executed document by the Subordinated Holders of the Qualified
Subordinated Debt waiving the advance notice requirement for prepayment and
consenting to the 2009 Convertible Debt issuance.

(d) The Borrower hereby certifies by execution of this Amendment that the
foregoing conditions in Subparagraph 5.5(a)(i) and (ii) are satisfied and true
and correct. The documents set forth in condition (iv) of Subparagraph 5.5(a)
and in the conditions in Subparagraphs 5.5(b) and (c) each shall be in form and
substance satisfactory to the Agent and Agent’s counsel.

6.6 THIS AMENDMENT, TOGETHER WITH THE LOAN AGREEMENT, THE NOTES, THE COLLATERAL
DOCUMENTS, AND ANY OTHER WRITTEN INSTRUMENTS EXECUTED PURSUANT TO THIS AMENDMENT
REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES AND SHALL
SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE PARTIES HEREOF, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT HEREOF.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

6.7 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Bank or the

 

- 16 -



--------------------------------------------------------------------------------

Agent under the Loan Agreement or any of the Collateral Documents, nor, except
as expressly provided herein, constitute a waiver or amendment of any provision
of the Loan Agreement or any of the Collateral Documents.

6.8 Notwithstanding that such consent is not required under the Guaranty
Agreements or the other Collateral Documents, Endeavor and Diamond each consents
to the execution and delivery of this Amendment by the parties hereto. As a
material inducement to the Agent and the Banks to amend the Loan Agreement as
set forth herein, Endeavor and Diamond each (i) acknowledges and confirms the
continuing existence, validity and effectiveness of its Guaranty Agreement and
each of the other Collateral Documents to which it is a party (subject to the
partial release of Endeavor’s assets) and (ii) agrees that the execution,
delivery and performance of this Amendment shall not in any way release,
diminish, impair, reduce or otherwise affect its obligations thereunder.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

BORROWER:

  GMX RESOURCES INC.   By:  

      /s/ James A. Merrill

  Name:         James A. Merrill   Title:         Chief Financial Officer and
Treasurer

AGENT:

  CAPITAL ONE, NATIONAL ASSOCIATION   By:  

      /s/ Eric Broussard

  Name:         Eric Broussard   Title:         Senior Vice President

BANKS:

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Bank   By:  

      /s/ Eric Broussard

  Name:         Eric Broussard   Title:         Senior Vice President   BNP
PARIBAS   By:  

      /s/ Polly Schott

  Name:         Polly Schott   Title:         Director   and     By:  

      /s/ Juan Carlos Sandoval

  Name:         Juan Carlos Sandoval   Title:         Vice President

 

- 18 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIFTH AMENDMENT TO RESTATED LOAN AGREEMENT]

 

BANK OF AMERICA, N.A. By:  

      /s/ Sandra M. Serie

Name:         Sandra M. Serie Title:         Vice President COMPASS BANK By:  

      /s/ Dorothy Marchand

Name:         Dorothy Marchand Title:         Senior Vice President FORTIS
CAPITAL CORP. By:  

      /s/ Steve Staples

Name:         Steve Staples Title:         Director and   By:  

      /s/ Scott Henry

Name:         Scott Henry Title:         Vice President UNION BANK, N.A. (f.k.a.
Union Bank of California, N.A.) By:  

      /s/ M. Jarrod Bourgeois

Name:         M. Jarrod Bourgeois Title:         Vice President

 

- 19 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIFTH AMENDMENT TO RESTATED LOAN AGREEMENT]

AGREED TO AND ACKNOWLEDGED by the undersigned for the purposes set forth in
Paragraph 6.8.

 

ENDEAVOR PIPELINE INC. By:  

      /s/ Keith Leffel

Name:         Keith Leffel Title:         President DIAMOND BLUE DRILLING CO.
By:  

      /s/ Richard Hart

Name:         Richard (Rick) Hart Title:         President

 

- 20 -